Citation Nr: 0511336	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-32 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for depression.  

2.  Entitlement to service connection for depression, as a 
merits-based adjudication.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1971 
to June 1975.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In the course of appeal, in February 2004, the veteran 
testified before a hearing officer at the RO.  The veteran 
also testified before the undersigned Veterans Law Judge, at 
a videoconference hearing conducted in November 2004.  
Transcripts of these hearings are contained in the claims 
folder.  

The instant claim has been developed on the issues set forth 
on the title page.  The record contains one finding of 
posttraumatic stress disorder.  There is currently no pending 
claim concerning this disorder.  If the appellant or his 
representative desire to file a claim as to this disorder, 
they should do so at the RO.
   
By this decision the merits-based claim of entitlement to 
service connection for depression is reopened.  That issue, 
as a merits-based adjudication, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1995 final RO decision, service connection 
for a psychiatric disorder, characterized as depression, was 
denied.  He was notified of this decision and there was no 
timely disagreement therewith.  This rating was , therefore 
final.  This is the last final denial on any basis.

2.  Evidence received since the September 1995 RO decision is 
new and so significant that it must be considered together 
with all the evidence of record in order to fairly decide the 
claim on the merits.


CONCLUSION OF LAW

New and material evidence has been received, since the last 
final denial, to reopen the claim of entitlement to service 
connection for depression.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, duty to assist provisions include requiring 
VA to provide medical opinion when such opinion is necessary 
to make a decision on a claim. However, it appears that such 
duty to assist provisions requiring examinations or medical 
opinions are dependent on whether "new and material" 
evidence has been submitted to reopen the claim.  See 38 
U.S.C.A. § 5103A(f) and 38 U.S.C.A. § 5108 (West 2002).  As 
will be explained in detail below, the appellant has 
submitted new and material evidence to warrant reopening his 
claim.  However, substantial development is required prior to 
Board merits-based adjudication, and the Board is remanding 
the case for that development.  The Board will not at this 
juncture address what development has or has not been 
completed, since the Board here concedes that further 
development of the reopened claim is necessary, though it is 
not necessary to reopen the claim.  

The Board notes that while the RO failed in its September 
2002 decision to address specifically the issue of reopening 
the claim of entitlement to service connection for depression 
(instead adjudicating the claim on the merits), this error is 
harmless, since the Board herein reopens the claim, and the 
veteran is not prejudiced thereby.  

Whether New and Material Evidence has been Received to Reopen 
Claim

When a claim is disallowed by final rating action or by the 
Board of Veterans' Appeals, it may not thereafter be reopened 
and allowed, and no claim based upon the same factual basis 
shall be considered. 38 U.S.C.A. §§ 7104(b), 7105 (West 
2002). However, when a claimant requests that a claim be 
reopened after an appellate decision and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made. 38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. § 20.1105 (2004).

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2004).

Current case law provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a). Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

In this case, at the time of the last prior decision in 
September 1995 denying service connection for a psychiatric 
disorder, claimed as depression, the claims folder contained 
records of the veteran's hospitalizations from December 1994 
to May 1995, and from June 1995 to July 1995, both for major 
depression.  The claims folder also contained some associated 
VA treatment records, as well as the veteran's service 
medical records. 

That September 1995 RO decision became final for lack of 
filing of a notice of disagreement within the applicable time 
limit after notice of the decision.  38 C.F.R. § 20.302 
(2004).  

Records received since that September 1995 decision include 
additional VA treatment records, as well as statements and 
testimony by the veteran.  This testimony, before the RO 
hearing officer in February 2004 as well as before the 
undersigned in November 2004, informs of affirmative 
statements made to the veteran by treating VA physicians, to 
the effect that the veteran's current, chronic depression 
began in service.  This is at least to some degree consonant 
with service medical records contained within the claims 
folder, which show that the veteran was noted to be depressed 
when seen for treatment of anxiety in April 1972.  

The veteran's representative has contended that the veteran 
received treatment with Valium in service for his depression.  
The pertinent service medical records appear to show 
treatment for back pain in January and February of 1972 with 
both Darvon and Valium.  However, it is possible that the 
Valium was part of a treatment regiment for depression, and 
the Board is not at liberty to make such medical 
interpretations; a medical opinion is necessary.  VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The veteran has also testified to the effect that he gained 
substantial weight in service as a result of depression, and 
has gained further weight since that time for the same 
reason.  The veteran also testified to poor hygiene, self-
isolation, and inadequate professional activity since 
service, all of which he attributes to depression with onset 
in service.  Service medical records do confirm that the 
veteran gained substantial amounts of weight in service.  The 
veteran testified that physicians informed him that the 
weight gain was due to his depression, though such medical 
statements are not contained within the claims folder.  The 
Board notes in this regard that a treatment summary contained 
within the claims folder of the VA hospitalization from 
December 1994 to May 1995 includes the veteran's report of 
polysubstance abuse since prior to service, but with heavy 
drinking begun while he was in the Air Force, with reported 
six to seven pitchers of beer and three to four drinks of 
whisky consumed daily.  It is possible that significant 
weight gain may have resulted from that quantity of alcoholic 
consumed, with or without depression.  However, that medical 
question, among others, is left to the VA examiner upon 
remand.  Cf. Colvin v. Derwinski, 1 Vet. App. 171, 175 (VA 
may only consider independent medical evidence to support its 
findings, and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  What is relevant here 
is that the veteran's testimony and the other evidence 
received since the last final denial, raise significant 
questions of medical etiology of a current depression as 
related to service.   

The new evidence presented since the last final denial, taken 
together with all the evidence of record, is so significant 
that claim must be considered again on the merits.  
Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).  


ORDER

The claim of entitlement to service connection for depression 
is reopened.  The appeal is allowed to this extent.


REMAND

Pursuant to the VCAA, VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The veteran has not 
yet been afforded an appropriate VCAA letter, and hence one 
must be sent.  The letter should include information 
concerning his opportunity to submit all evidence that he has 
that pertains in any way to the instant issue.  See 38 C.F.R. 
§ 3.159.

A March 1999 Vet Center evaluation report notes the veteran's 
report of having received Social Security disability (SSD) 
benefits in June 1995.  This time coincides with his 
extensive period of VA hospitalization for depression, 
beginning in December 1994.  Hence, it appears likely that 
the Social Security determination, and any records relied 
upon, are relevant to the current adjudication.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where a veteran is in receipt of Social Security 
disability benefits, that determination and the medical 
records underlying that award are relevant to issues such as 
those on appeal here.  Masors v. Derwinski, 2 Vet. App. 181 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As 
such, the SSD award determination and the underlying medical 
records must be obtained for association with the claims 
folder.  

The Board notes that the veteran's extensive VA 
hospitalizations from December 1994 to July 1995 are not 
fully documented within the claims folder, with only 
hospitalization summaries and a few treatment records 
obtained.  Records of treatment and assessment during those 
hospitalization must be obtained and associated with the 
claims folder.  Additionally, the veteran has alluded in 
testimony to some assessment of his mental condition as a 
basis for his not being recommended for retention in service 
in June 1975.  There is thus the possibility of a medical 
board examination or other associated records contained among 
the veteran's service personnel records, including regarding 
the veteran's separation from service.  Hence, the veteran's 
service personnel records and any associated medical board 
evaluations must be obtained and associated with the claims 
folder.  

While the veteran has testified that he was not depressed 
prior to entry into service, the history he provided at VA 
hospitalizations as well as at the Vet Center treatment 
evaluation in March 1999, portrays a picture of a troubled 
youth prior to entry into service, as a result of physical 
and sexual abuse including in multiple foster homes, and 
ultimately a period of residence at the Bradley Home in Rhode 
Island, where, according to the history contained in the 
veteran's December 1994 to May 1995 hospitalization record, 
the veteran was sent based on being labeled 'emotionally 
disturbed.'  Hence, any records of pre-service evaluation and 
treatment at the Bradley Home would be pertinent to the 
current claim, and should be sought.  

Accordingly, the case is remanded for the following:

1.  The veteran should be afforded an 
additional VCAA notice letter, 
providing appropriate notice of 
respective duties of VA and the veteran 
regarding development of the claim, and 
assistance to be provided in 
furtherance of the claim; notice of 
evidence obtained and evidence to be 
obtained by the RO; a request that the 
veteran submit all pertinent evidence 
in his possession; and notice of the 
evidence required to substantiate the 
claim.  Any response received should be 
associated with the claims folder, and 
any required development indicated by a 
response should be undertaken.  
Specifically he should be told to 
submit any evidence that he has 
pertinent to the claim.  38 C.F.R. 
§ 3.159.

2.  The RO should obtain and associate 
with the claims file Social Security 
disability award determinations, 
inclusive of SSD determinations, and the 
medical records underlying all such 
determinations.

3.  The RO should obtain all treatment 
and evaluation records from the 
veteran's hospitalizations from December 
1994 to May 1995, and from June 1995  to 
July 1995, as well as any other 
indicated VA treatment records not yet 
associated with the claims folder.  This 
should include treatment at the West 
Haven VAMC, as well as at the Vet 
Center.  

4.  With the veteran's assistance and 
authorization, the RO should attempt to 
obtain any treatment and evaluation 
records from the veteran's period of 
residence at the Bradley Home in Rhode 
Island, prior to his entry into service.  
Any records and responses received 
should be associated with the claims 
folder.  

5.  The RO should obtain the veteran's 
service personnel records and any 
associated medical board evaluations or 
other psychiatric evaluations conducted 
in service.  In particular, any such 
records associated with the veteran's 
separation from service and any 
determination not to recommend the 
veteran for re-enlistment, should be 
obtained.  All records and responses 
received should be associated with the 
claims folder.  

6.  Thereafter, the veteran must be 
afforded a VA psychiatric examination 
to address the nature and etiology of 
any current depressive disorder.  The 
claims folder and a copy this remand 
must be provided to the physician for 
an opinion based on the record.  The 
examiner must review all the service 
and non-service medical records.  The 
examiner must address the following:

A.  What was the likely purpose 
of the Valium prescribed for the 
veteran as noted in service 
medical records dated in January 
and February of 1972?

B.  What was the likely cause of 
the veteran's large weight gain 
in service, and was this likely 
related to his excessive alcohol 
consumption in service, or to 
depression, or to some other 
cause?  This alcohol consumption 
was self-reported and noted in 
the summary of VA 
hospitalization from December 
1994 to May 1995.  Was this 
alcohol consumption in service, 
and apparently continuing post 
service, due to depression, an 
immature personality or other 
personality disorder, or some 
other cause?  Similarly, what 
was the likely cause of the 
veteran's noted polysubstance 
abuse post service?

C.  Was the notation that the 
veteran was depressed, as 
contained in the April 1972 
service record of treatment for 
anxiety, symptomatic of an 
inservice depressive disorder?

D.  Is it at least as likely (50 
percent or more) as not that the 
veteran has a current, chronic 
depressive disorder which had 
its onset in service or is 
otherwise related to service?  

E.  If records of the veteran's 
residence at the Bradley Home 
prior to service have been 
obtained, and if these indicate 
that the veteran had a 
depressive disorder prior to 
service, then did that 
depressive disorder permanently 
increased in severity during the 
veteran's period of service?   

All opinions offered must be 
based on medical evidence of 
record, and must be explained in 
full.  The examiner may not rely 
solely on any unverified history 
provided by the veteran and may 
not resort to pure speculation.  
If a question cannot be answered 
without resorting to pure 
speculation, or excessive 
speculation, the examiner should 
so state.  

7.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claim.  If the determination remains 
to any extent adverse to the 
claimant, he and his representative 
must be provided a supplemental 
statement of the case which includes 
a summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The RO must 
address whether any prejudice 
resulted from failure to timely 
inform the veteran of notice and 
assistance to be provided him 
pursuant to the VCAA, pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  The veteran and his 
representative should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the claimant has been 
provided complete notice of what VA 
will do and what the claimant must 
do. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


